ANDERSON, C. J.
(1, 2) The note sued upon was executed by B. F. W. Davis and was made payable to *9himself and was indorsed by said Davis in blank before it fell into the hands of the plaintiff. Therefore, as the last, and in fact only, indorsement was in blank, the note was, when acquired by the plaintiff, payable to bearer.- — Subdivision 5, § 4966, of the Code of 1907. This being the case, it was negotiated to the plaintiff and its predecessor by a delivery thereof under the terms of section 4985 of the Code. See, also, section 4989. The trial court did not err in holding that plaintiff was the legal holder of the note and could maintain a suit upon same, although not- indorsed by the party from whom it purchased same.
The judgment of the circuit court is affirmed.
Affirmed.
Mayfield, Somerville, and Thomas, JJ., concur.